t c summary opinion united_states tax_court ava maureen sawyer petitioner v commissioner of internal revenue respondent docket no 1165-07s filed date ava maureen sawyer pro_se adam p sweet for respondent summary opinion colvin judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure and additions to tax of dollar_figure for failure to timely file under sec_6651 and dollar_figure for failure to timely pay under sec_6651 after concessions the issues for decision are whether we have jurisdiction to decide whether petitioner’s income_tax_liability for was discharged in her bankruptcy proceeding we hold that we do not whether we have jurisdiction to decide whether petitioner may claim an dollar_figure overpayment credit from the year we hold that we do not whether petitioner is liable for an addition_to_tax for failure to timely file under sec_6651 and an addition_to_tax for failure to timely pay under sec_6651 we hold that she is background some of the facts have been stipulated and are so found petitioner resided in virginia when the petition was filed a events related to and petitioner withdrew money from her individual_retirement_accounts iras in during she made three withdrawals totaling dollar_figure from her iras she did not reach age in or petitioner was not employed in or petitioner wrote a check for dollar_figure dated date to the internal_revenue_service irs the record does not disclose any specific statement of petitioner’s intent regarding this remittance when petitioner made this remittance she knew withdrawals from her iras in and would result in early withdrawal penalties other than her ira withdrawals she had almost no other income for tax_year or respondent applied the date remittance to her tax_year petitioner submitted a dollar_figure payment with her request for an extension of time to file her tax_return she did not timely file a tax_return for or b respondent’s proposed assessment and notice_of_deficiency for on date respondent sent petitioner a proposed income_tax assessment for taxable_year because petitioner had not filed a tax_return for respondent prepared a substitute for return using information from third- party reports see sec_6020 respondent sent a notice_of_deficiency to petitioner for tax_year on date determining that during petitioner had received a total_distribution of dollar_figure from her iras and dollar_figure of interest_income respondent determined that petitioner was entitled to a personal_exemption and a standard_deduction and that she was liable for a penalty on account of her early ira withdrawals finally respondent determined that petitioner was liable for additions to tax for failure to timely file under sec_6651 and failure to timely pay under sec_6651 on date petitioner timely filed a petition with the court c bankruptcy proceedings on date petitioner filed for bankruptcy under chapter with the u s bankruptcy court for the eastern district of virginia on date petitioner received a discharge not further described in the record under chapter of the u s bankruptcy code petitioner does not challenge respondent’s determination that she received dollar_figure of taxable ira_distributions subject_to an early withdrawal penalty and dollar_figure of taxable interest_income we deem petitioner to have conceded these issues d petitioner’s tax returns for and at the request of a u s attorney representing the irs as a creditor on date petitioner submitted her and tax returns to him petitioner’s tax_return was filed with the commissioner on date on that return petitioner reported taxable ira_distributions no other taxable_income and a tax_liability of dollar_figure from early ira_distributions also on that return she reported that dollar_figure of the dollar_figure payment she had made on date reduced to zero the amount of her unpaid tax for and she applied the remaining dollar_figure to respondent received petitioner’ sec_2001 tax_return in before filing the answer on date on that return petitioner reported dollar_figure of taxable ira_distributions dollar_figure of tax as a result of early distributions from an ira dollar_figure of overpayment from applied to and dollar_figure paid with a request for an extension of time to file petitioner’s tax_return also reflects dollar_figure of taxable interest_income and dollar_figure of capital_gain respondent does not challenge these amounts discussion a burden_of_proof the taxpayer generally bears the burden of proving that the commissioner’s deficiency determination is in error rule a the burden of proving a factual issue relating to tax_liability shifts to the commissioner under certain circumstances sec_7491 petitioner has not shown and does not contend that sec_7491 applies thus petitioner bears the burden of proving that respondent’s determinations in the notice_of_deficiency are in error see rule a 290_us_111 b effect of bankruptcy petitioner contends that her tax_liability was discharged by the bankruptcy court she claims that as a result of that discharge respondent is barred from pursuing a deficiency against her we have said that this court lacks jurisdiction to decide whether a tax debt may be or has been discharged in exercising our jurisdiction to redetermine deficiencies we are without jurisdiction to allow or disallow a claim against a debtor’s estate or to discharge taxes as a bankruptcy court might 57_tc_842 in 75_tc_389 when confronted with the identical argument we held that we lacked the requisite subject matter jurisdiction to decide whether the petitioner’s deficiencies were discharged in the bankruptcy proceeding t c pincite accordingly we are without subject matter jurisdiction and petitioners if they wish a ruling on their dischargeability position would be required to seek the jurisdiction of the bankruptcy court 94_tc_1 thus we hold that we lack jurisdiction to decide whether the bankruptcy court discharged petitioner’s tax_liability for c availability of credit for petitioner’s remittance on date petitioner claims a credit for dollar_figure as a result of the remittance she made on date respondent asserts that petitioner is not entitled to that credit because respondent properly applied the dollar_figure remittance to her tax_year and any overpayment for is time barred under sec_6511 respondent applied petitioner’s dollar_figure remittance toward her tax_liability there is no evidence that when petitioner made the remittance she intended it to apply to or that she intended to make a tax deposit see 100_tc_191 stating that a taxpayer’s intent to have a remittance treated as a payment or as a mere deposit is generally to be established by all of the relevant facts and circumstances deaton v commissioner tcmemo_2005_1 aff’d 440_f3d_223 5th cir thus to we note that several appellate courts have expressed disagreement with other aspects of the court’s reasoning in 100_tc_191 ie with respect to where a remittance is made in conjunction with a request for an extension the extent the remittance exceeds petitioner’s tax_liability it was an overpayment_of_tax for our jurisdiction to decide a taxpayer’s tax_liability extends to the entire subject matter of the correct_tax for the taxable_year naftel v commissioner t c in deciding a taxpayer’s tax_liability for a year over which we have jurisdiction sec_6214 provides that we lack jurisdiction to determine whether or not the tax for any other year has been overpaid or underpaid sec_6214 provides our authority for computing as distinguished from ‘determining ’ the correct_tax liability for a year not in issue when such a computation is necessary to a determination of the correct_tax liability for a year that has been placed in issue 61_tc_436 aff’d without published opinion 510_f2d_970 3d cir petitioner contends that the overpayment from her tax_year over which we lack jurisdiction in this case is creditable to we disagree sec_6214 provides that we may not redetermine an overpayment for a year over which we lack jurisdiction similarly we lack jurisdiction to credit any such overpayment to solberg v commissioner tcmemo_2011_221 porter v commissioner tcmemo_2010_54 d additions to tax sec_7491 places on the commissioner the burden of producing evidence of liability for additions to tax to meet that burden the commissioner must produce evidence showing that it is appropriate to impose the particular addition_to_tax but the commissioner need not produce evidence relating to defenses such as reasonable_cause or substantial_authority higbee v commissioner t c pincite h_r conf rept no pincite 1998_3_cb_747 once the commissioner meets the burden of production the taxpayer must in order to avoid liability for additions to tax produce evidence that the commissioner’s determination is incorrect eg that the failure was due to reasonable_cause and not willful neglect 469_us_241 higbee v commissioner t c pincite h_r conf rept no supra pincite c b pincite reasonable_cause exists if the taxpayer exercised ordinary business care and prudence but nevertheless could not file the return or pay the tax when due boyle u s pincite 93_tc_462 failure_to_file sec_6651 imposes an addition_to_tax for failure_to_file timely a required tax_return respondent has met the burden of production with respect to this addition_to_tax because petitioner was required to file but did not timely file a return for to prevail petitioner must show that the untimely filing was due to reasonable_cause and not willful neglect petitioner claims that she did not timely file her return because in and she was consumed with a protracted personal legal dispute we acknowledge that petitioner was involved in a protracted personal legal dispute but we do not believe it justified late filing of her return we sustain the sec_6651 addition_to_tax for failure to pay sec_6651 provides for an addition_to_tax where there is a failure to timely pay the amount of tax shown on a return a return properly prepared by the secretary under sec_6020 is treated as the return filed by the taxpayer for purposes of determining an addition_to_tax under sec_6651 sec_6651 the substitute for return meets the requirements of sec_6020 petitioner made an estimated_tax payment of dollar_figure for the tax_year the record establishes that petitioner’s income exceeded the income threshold for nonfilers for see sec_6012 we held above that the court lacks jurisdiction to decide whether petitioner may apply an dollar_figure overpayment credit to her tax_year there is no evidence that petitioner made any other_payments applicable to her tax_year the record establishes that she has not fully paid her tax_liability for consequently respondent has met the burden of production with respect to the sec_6651 addition_to_tax petitioner contends that she is not liable for the addition_to_tax for failure to timely pay for because she believed she had fully paid that tax_liability we disagree as stated above there is no evidence that petitioner intended the date remittance to apply to her income_tax_liability for we find petitioner has failed to show she had reasonable_cause for failing to timely pay her tax_liability and we sustain the sec_6651 addition_to_tax for to reflect the foregoing decision will be entered under rule
